Citation Nr: 0018766	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D. W., Jr., D. G.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
December 1971.  The veteran received the Combat Medical 
Badge.  The veteran died on March [redacted], 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992.

2.  The immediate cause of death was a gunshot wound to the 
head.  

3.  The veteran's service connected disabilities were acne 
and a scar from residuals of a shell fragment wound of the 
left elbow.   

4.  The competent evidence does not show that the veteran had 
PTSD.  

5.  The competent evidence does not show that the veteran 
developed a psychosis within one year of leaving service, or 
any other psychiatric disorder from service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at his enlistment 
examination, psychiatric evaluation was normal.  The veteran 
reported that he did not have and never did have depression 
or excessive worry or nervous trouble of any sort.  In 
February 1970, the veteran was treated for severe acne 
vulgaris.  It was reported that the veteran was self-
conscious because of this.  The veteran was hospitalized from 
December 2, 1971 to December 9, 1971.  It was reported that 
the veteran had been exhibiting hostile and aggressive 
behavior towards members in his company and that after he 
made threats against them, they became alarmed and requested 
that he be hospitalized until he was discharged.  Mental 
status examination showed no overt thought, mood, or behavior 
disorder.  It was noted that the veteran received an 
administrative discharge and that discharge diagnosis was 
personality disorder, paranoid type. At the veteran's 
separation examination, his psychiatric evaluation was 
normal.  He reported at separation that he had frequent 
trouble sleeping as well as depression or excessive worry.  
The veteran described his present health as "OK, despite 
what the Army did to me."

The veteran was afforded a VA neuropsychiatric examination in 
April 1973.  It was noted that the veteran had been wounded 
in Vietnam by a shrapnel to the right arm and leg and also 
the left elbow.  It was noted that the military records 
showed that the veteran had been in a stockade for 2 months 
for attacking a Vietnamese soldier bodily injuring him.  It 
was noted that the military records indicated that the 
veteran had been considered a behavior problem, and that in 
December 1971 he received an administrative discharge with a 
diagnosis of personality disorder, paranoid type.  It was 
noted that the veteran was seen on several occasions in 
February 1973 at the mental hygiene clinic after having 
undergone a psychotic episode for which he was prescribed 
medication.  Impression was paranoid state, manifested by 
persecutory ideation and delusions, leading to poor 
interpersonal relationships, withdrawal depression leading to 
the potential of psychosis.  His impairment was determined to 
be moderately severe and it was determined that the veteran 
was in dire need of individual psychotherapy.  

By rating decision dated May 1973, the RO denied service 
connection for a nervous condition.  The claim was denied 
because it was determined that the veteran had a paranoid 
state, which is considered a constitutional or developmental 
abnormality and not a disability under the law.  Service 
medical records were considered in support of the veteran's 
claim.  The veteran was granted service connection for acne 
and a scar from residuals of a shell fragment wound of the 
left elbow.  

A VA hospital summary from September 1976 shows that the 
veteran was hospitalized for a concussion after being 
involved in an automobile accident.  

In a statement dated May 1977, the veteran asserted that his 
nervous condition was caused by his drug problems that he had 
while on active duty.  He stated that he was treated for a 
nervous breakdown while in a military jail while stationed in 
Vietnam in July 1970.  

A VA hospital summary report was submitted from June 1977, 
showing that the veteran had been hospitalized from May 3, 
1977, to June 21, 1977.  It was noted that this was the first 
psychiatric admission for the veteran.  The veteran was 
admitted for depression as well as for drug and alcohol 
abuse.  It was noted that the veteran had been in treatment 
for the past year at the mental hygiene clinic.  Diagnoses 
were schizophrenia, latent; suspected - not proven, chronic 
acne, and poly-drug abuse by history.  

By a rating decision dated October 1977, it was determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
nervous disorder.  It was determined that latent 
schizophrenia was not service connected.  It was also 
determined that there was no evidence of a psychosis in 
service nor within the one-year presumptive period, nor 
within the two-year presumptive period for treatment 
purposes.  Service connection for drug abuse was denied.  It 
was determined that if drug abuse was existent that it was 
the result of the veteran's own willful misconduct.  

As part of a an Agent Orange claim form, a copy of which has 
been associated with the claims file, the veteran asserted 
that he was a combat medic exposed to Agent Orange during 
Vietnam and was located at I Corps, Duc Pho, Chu Lai, Da 
Nang, Dakto, and Laos.

The veteran was seen by Counseling Associates dated May 1985.  
It was noted that the veteran had a current DWI charge and 
that he presented with work problems, socialization needs, 
stress, nervousness, sleep problems/nightmares, loneliness, 
anger/temper, depression, fears or anxiety, and grieving or 
loss (job).  

The veteran died on March [redacted], 1992.  Cause of death was 
listed as gunshot wound to head.  It was noted that the veteran 
shot himself with a pistol.  

The autopsy report of the veteran, a copy of which has been 
associated with the claims folder, is dated April 1992 and 
indicates that the veteran's manner of death was suicide and 
that his cause of death was a gunshot wound of the head.  It 
was reported that the veteran was depressed over an upcoming 
court appearance.  It shows that the veteran had consumed 
alcoholic beverages prior to his death, and blood toxicology 
was positive for cocaine and valium.  

In a letter dated November 1992, the veteran's mother 
asserted that her son was a different person when he returned 
from Vietnam.  She asserted that her son told her that a 
lieutenant was aggravating him at Ft. Levinworth.  She stated 
that her son told her that he was offered 100 percent 
disability for a psychological disorder, but declined.  She 
asserted that he had flashbacks.  

The appellant was afforded a personal hearing in December 
1993, a transcript of which has been associated with the 
claims folder.  The veteran's mother testified about her 
son's behavior before service, how it changed after he came 
home from service, and the events surrounding his death.  She 
stated that before service, he never had nightmares, 
sleeplessness, or depression, and that he had never sought 
medical treatment for nervousness or stress before going to 
Vietnam.  She stated that after service, he was very jittery 
and often went into "the hills" by himself.  She thought 
that her son had checked himself into a VA hospital within a 
month or two of leaving service.  She stated that he 
definitely went to a VA hospital in 1977 for treatment, but 
that he didn't want to go back to the hospital as he though 
he was treated like an "animal".  She stated that after his 
1977 hospitalization, he became very withdrawn from his 
mother.  She indicated that the veteran never married and 
that he always supported her.  She indicated that he lived 
with his older brother about a mile away from her.  She 
indicated that he had nightmares related to Vietnam when he 
slept at her house, and that he was constantly nervous and 
jittery.  She said that he told her that he couldn't work 
because his left arm gave out on him.  The appellant 
indicated that her son used to sleep with a gun by his pillow 
until she made him stop.  She indicated that she saw the 
veteran at 5:30 on the day that he died.  She stated that she 
did not think that the her son killed himself because of an 
impending court appearance in that she thought that the court 
appearance was only for a misdemeanor.  She described how the 
woman who was with the veteran when he died told her that the 
veteran was having flashbacks and cursing Vietnam at the time 
of his death.  

The veteran's brother testified about the veteran's behavior 
before service and after service, conversations that the 
veteran had with him, as well as the events surrounding his 
death.  He considered his brother as fairly normal before his 
time in service.  He described his brother as antisocial 
after returning from Vietnam and indicated that the veteran 
spent more time with Vietnam veterans than with old friends.  
He indicated that when the veteran became upset, he would go 
into the woods and disassociate himself from society.  He 
indicated that the veteran lived with his brother in Texas 
for about a year and a half or two years.  He testified that 
the veteran worked for the city for awhile after returning 
from service, first with the library, then with the 
sanitation department.  The brother testified that the 
veteran would wear a full battle dress uniform to work, but 
around 1985 he had a falling out with the city and the 
sanitation department.  He speculated that his brother would 
drink in order to sleep through the night.  He stated that 
the veteran was resistant to seek treatment.  

He stated that the veteran told him that he was offered a 
medical discharge from the military but told them that he 
didn't want their sympathy.  He stated that the veteran told 
him that he was treated badly at the VA hospital and that he 
had friends who also had been poorly treated.  He stated that 
if the veteran were awakened in the middle of the night, he 
would jump up and be ready for a confrontation.  He stated 
that the veteran sometimes hit people in bars if they 
startled him.  He stated that the veteran told him that he 
could relate more easily with fellow Vietnam veterans and 
that was why he associated with them as opposed to his older 
friends.  The brother testified that the veteran described 
difficulty in adjusting to the types of wounds that he had to 
treat as a medic, and that the veteran also expressed guilt 
over a friend's losing his life when the friend went out on 
assignment and the veteran stayed behind.  The brother stated 
that the veteran also described the combat experience he 
experienced when he suffered a shrapnel wound in his left arm 
and a grenade thrown by a dying enemy soldier which knocked 
him unconscious.  .  

D.G. testified that she knew the veteran after service.  She 
stated that she first met the veteran 9 years before his 
death.  She was struck by how withdrawn he was and how he 
would just sit in a corner.  She stated that he always wore 
fatigues and packed things in duffel bags when he had to 
travel anywhere.  She felt like he thought he was still 
living in Vietnam.  She stated that one time he told her that 
she didn't know what it was like to see someone die, but he 
didn't discuss his experiences further.  She agreed that he 
related better to other Vietnam veterans.  She saw him about 
a week before he died and indicated that he was withdrawn as 
he had been before.  The appellant's representative asserted 
that post-traumatic stress disorder was not an entity at the 
time of the 1973 VA examination and the inpatient medical 
records of 1977.  The representative also discussed the 
possibility of getting an outside expert to see if the 
veteran had PTSD.  The representative also expressed an 
interest in obtaining a statement from the witness who was 
with the veteran when he killed himself.  

In the appellant's Substantive Appeal dated June 1993, she 
indicated that she thought her son's drinking and drug use 
were not willful misconduct, but were done in an effort to 
relieve him of the pain from the flashbacks from Vietnam.   

Copies of letters that the veteran had written while he was 
in Vietnam were submitted in January 1994.  They show that 
the veteran ran into somebody he knew while he was in Duc 
Pho.  The veteran indicated that it was hot and boring where 
he was stationed.  

The appellant's claim was brought before the Board of 
Veterans' Appeals in February 1996 which remanded the claim 
for further evidentiary development.  

Records received subsequent to the Board's remand included a 
police report dated March 1992, outpatient treatment reports 
from the VA Medical Center from May 1985 to September 1990, a 
report from the Vet Center showing treatment in April 1989 
and June 1989, and outpatient treatment reports from Lovelace 
Health Care from February 1982 to November 1984, and service 
personnel records.  

Service personnel records show that the veteran served in 
Vietnam and received the combat medical badge.  They show 
that he was punished in February 1970 for having liquor in 
his locker.  They show that he was punished in April 1970 for 
possessing hashish.  They show that he was punished in June 
1970 for storing live ammunition in his wall locker.  

Copies of police reports from March 5, 1992 indicate that the 
Socorro police were dispatched to the scene of an incident 
regarding the veteran's self-inflicted gunshot wound.  

Copies of treatment records from the Lovelace Medical Center 
from February 1982 to November 1984 were submitted.  
Impressions in March 1983 were: 1. Good general health but 
with a history of drug abuse in the past and currently 
questionably with alcohol; and 2: Chronic anxiety state with 
boredom and frustration from his current job and lack of 
physical activity.  

Copies of outpatient treatment records from the VA Medical 
Center from May 1985 to December 1990 were associated with 
the claims folder.  In May 1985, the veteran requested a 
psychiatric evaluation.  In April 1987, the veteran was seen 
complaining of anxiety and nervousness.  In October 1990, the 
veteran described numbness and shaking in his right hand.  

Copies of treatment records from the Albuquerque Vet Center 
from April 1989 to June 1989 were associated with the claims 
folder.  The veteran and his girlfriend were seen in April 
1989 complaining that he was tense and feeling angry.  It was 
noted that drugs and alcohol complicate their lives.  His 
mental status examination showed that he was suspicious, 
defensive, angry, and tense.  There was no evidence of 
delusional content, appetite change, sleep disturbance, loss 
of libido, suicidal thought, or homicidal thought.  In June 
1989, it was indicated that there was no resolution to the 
presenting problem. 

In a statement dated April 1997, the appellant's 
representative asserted that 38 C.F.R. § 3.302 regarding how 
suicide be deemed an act of mental unsoundness should be 
taken into consideration. 

Several lay statements were submitted from friends in October 
1997.  They stated that they knew the veteran before and 
after he joined the military, and that he was a different 
person after the war, in that he seemed very nervous and 
disturbed.  

The veteran's claim was again brought before the Board in 
October 1997 from where it was sent to a physician for an 
independent medical opinion.  

In December 1997, the physician prepared a letter in response 
to the Board's request for an independent medical opinion.  
Regarding the question of whether the veteran had PTSD, the 
physician did not find convincing evidence that the veteran 
had PTSD.  The physician indicated that the veteran's medical 
records did not ever document or suggest that the veteran met 
the diagnostic criteria for PTSD, even though the records did 
mention some symptoms like anxiety that are common to PTSD 
and several other psychiatric disorders like alcohol 
dependence.  The physician reported a number of findings 
which he found particularly important in understanding the 
veteran's psychiatric problems.  He noted that the veteran 
dropped out of high school and that while in the Army before 
he went to Vietnam, he had behavioral problems that resulted 
in three nonjudicial punishments and counseling.  He also 
noted that the veteran underwent psychiatric hospitalization 
just before his Army discharge after threatening an NCO and a 
CO.  He also interpreted a comment that the veteran made at 
discharge as suggesting anger and resentment about his time 
in service.  The physician also noted a neuropsychiatric 
evaluation from April 1973 that described generalized 
paranoia.  He noted that the fears listed were not typical 
symptoms of PTSD.  He also noted that there was not 
independent confirmation of the problems that the veteran 
reported.  

The physician also noted that when the veteran was evaluated 
for a head injury following a September 1976 motor vehicle 
accident, that he had alcohol on his breath.  The physician 
also noted that the discharge summary concerning his 1977 VA 
psychiatric hospitalization did not describe a constellation 
of symptoms indicative of PTSD.  The physician also noted a 
medical evaluation in March 1983 that mentioned the veteran's 
alcohol and cocaine use and how when the veteran was seen in 
April 1983 that he had alcohol on his breath even though he 
had told the doctor that he had not been drinking.  The 
physician also referred to a psychiatric evaluation in 1985 
when the veteran was referred to an alcohol treatment 
program; the physician felt that this implied that alcohol 
was though to be the cause of his problems.  The physician 
also referred to a consultation in December 1987 for a 
physical problem when the veteran stated that he was using 
alcohol for pain.  The physician also referred to treatment 
in 1989 for marital problems and how there was no mention of 
a PTSD diagnosis.  The physician noted that the veteran's 
symptomatology included being tense, suspicious, angry, and 
irritable, which was consistent with PTSD.  He noted, 
however, that these difficulties on the part of the veteran 
related to his concerns about his wife's possible involvement 
with other men.  The physician  also noted that the veteran 
was using alcohol and cocaine, and pointed out that this 
could cause the reported symptomatology as well as PTSD.  

The physician stated that the strongest evidence for a 
diagnosis of PTSD came from statements of the veteran's 
mother, brother, and friend, rather than from the medical 
records.  The physician discussed limitations of these 
statements, namely that the observations were made by 
interested parties several years after the veteran's return 
from Vietnam.  The physician also indicated that some of the 
behaviors reported like recounting war stories, and seeking 
out activities reminiscent of combat were characteristic of 
veterans who malinger.  He also indicated that in her 
November 1992 appeal, the veteran's mother was using 
technical terms and vocabulary which raised the possibility 
that the mother's statements reflected knowledge or beliefs 
about what supported a diagnosis of PTSD.  He also addressed 
the representative's point that PTSD was not recognized in 
the diagnostic manual in the 1970s and that possibly 
examiners who saw the veteran in the 1970 would not have 
considered PTSD as a diagnosis or have elicited symptoms of 
such diagnose when they evaluated the veteran.  The physician 
conceded this point, but points out that when the veteran was 
seen in 1989, PTSD was well known, and was not considered to 
be the source of the veteran's problems at that point.  

The physician pointed out that the claims file contained only 
the discharge summary from the veteran's 1977 psychiatric 
hospitalization and that physician progress notes and/or 
notes from the nursing staff during that hospitalization 
might provide additional information that could definitely 
rule out or support a diagnosis of PTSD.  

Regarding diagnoses at the time of the veteran's death, the 
physician opined that the veteran very likely met the 
diagnostic criteria for alcohol dependence and cocaine abuse 
or cocaine dependence.  The physician felt that the veteran 
may also have met the criteria for polysubstance dependence, 
but he could not ascertain this with certainty.  The 
physician also felt that records from the veteran's 1989 
outpatient treatment were consistent with a diagnosis of 
paranoid personality disorder, but he felt that the findings 
were difficult to interpret in the context of the veteran's 
alcohol and cocaine use.  

Regarding the relationship of the veteran's suicide with any 
psychiatric disorders, the physician opined that it was quite 
likely that the veterans' alcoholism and cocaine 
abuse/dependence were immediately and etiologically related 
to his suicide.  The physician also discussed the witnesses 
who discussed the veteran's talking about "gooks" and 
Vietnam before he shot himself.  He felt that this was 
significant if true, but did not by itself provide a basis 
for diagnosing PTSD.  He indicated that it was not clear how 
the veteran's legal problems affected his thinking and 
behavior.  

After the December 1997 independent medical opinion was 
obtained, the veteran's claim was remanded by the Board in 
order to obtain additional treatment records.  

Thereafter, copies of VA medical records were submitted from 
1973 to 1990.  A medical certificate from January 1973 noted 
that the veteran was seen and obvious paranoid overtones were 
detected.  The veteran described a history of buying a rifle 
in Levinworth to kill his sergeant.  He stated that people 
looked at him and he hated them.  Under diagnosis, the 
examiner wrote "paranoid."  It appears that the examiner 
was not able to attribute the veteran's paranoia to a 
specific cause.  After the word paranoid, the examiner drew 
two separate branches.  After one branch, the examiner wrote 
"drugs?", and after the other branch, the examiner wrote 
"schizophrenia."  A treatment record from February 1973 
noted that the veteran wanted to see a doctor regarding his 
nervous condition.  He stated that he cracked down in 
Germany, Vietnam, and the United States.  He stated that he 
saw a psychiatrist in Ft. Levinworth.  The examiner stated 
that the veteran was most certainly in need of psychiatric 
care.  The veteran was seen in December 1973.  He stated that 
he had been taking Sinequan, and that it had been helping him 
sleep.  On another occasion in December 1973, the veteran 
stated that he had difficulty trusting people.  He stated 
that he wanted to relate to other patients in his own age 
group.  

Treatment records from January 1974 to April 1977 show that 
the veteran attended group therapy meetings.  He was 
prescribed medication during this time period.  In June 1974, 
the veteran was seen asking for help with a drug problem.

The veteran was seen in May 1975 requesting a psychiatric 
consult.  It was noted that the veteran was attending group 
therapy.  A treatment record from April 1976 indicates that 
the veteran was seen for anxiety and insomnia.  An 
examination report was submitted from September 1976 after 
the veteran suffered a concussion following an automobile 
accident.  The examiner noted that flashbacks to Vietnam were 
being treated in the day care center, and that furthermore, 
the veteran had difficulty sleeping.  Assessments were 
concussion, and emotional problems being followed in day 
care.  

Numerous treatment records were submitted from the veteran's 
hospitalization in May and June 1977.  The veteran was 
admitted on May 3, complaining that he was losing his 
girlfriend and needed help.  He reported that he had been 
drinking heavily for the past 2 days.  He reported that he 
had developed a lifestyle where, "I almost accomplish 
something, then I screw it up.  It's the drugs."  Several 
symptoms were checked including memory problems, trouble with 
decisions, sleep disturbance, crying, suicidal thoughts, 
difficulty with work, fatigue, decreased appetite, social 
withdrawal, and depression.  At a staffing the next day, the 
veteran described copious alcohol and marijuana use.  He 
stated that he could not finish anything on drugs, and got 
into a lot of trouble when he was doped up.  He received the 
diagnoses of personality disorder with schizoid and 
inadequate traits and drug dependence, multiple.  

On May 12-13, the veteran twice took the MMPI and generated 
invalid profiles.  Based on results of the Rorschach and 
other tests, the psychologist concluded that the veteran was 
psychotic, probably schizophrenic with violent and antisocial 
impulses, some catatonic like features.  It was noted that 
the psychologist recommended treatment with antipsychotic 
medication.  When the veteran returned from a 3 day pass on 
May 16, and reported he felt paranoid while a party, he was 
diagnosed with latent schizophrenia and prescribed a modest 
dose of Mellaril.  

In mid-June, the veteran had several conflicts with staff 
members about leaving grounds during the evening and not 
following ward policies about checking in.  The veteran was 
discharged on June 21, 1977, with two week prescriptions of 
Navane and Cogentin.  

The veteran was seen in May 1985 requesting a psychiatric 
evaluation.  It was noted that the veteran had been drinking 
and losing his temper.  

In April 2000, the Board again requested an independent 
medical opinion from the same physician who prepared the 
December 1997 opinion.  

In May 2000, the physician submitted his report.  The 
physician specifically commented on the VA treatment records 
obtained from 1973 to 1990 which he had not seen when he 
prepared his previous independent medical opinion.  The 
physician specifically commented on the veteran's six-week 
hospitalization beginning May 3, 1977.  He noted that the 
veteran attributed his problems to copious alcohol and 
marijuana abuse.  The physician noted that 3 days after 
admission, the veteran was feeling better, and on May 8, was 
jogging on hospital grounds and keeping himself busy.  The 
physician commented that progress notes during this period 
occasionally noted the absence of symptoms of an anxiety 
disorder or thought disorder.  The physician commented that 
the veteran appeared never to have spontaneously described 
symptoms specific to PTSD during this hospitalization, and 
that at no point in the record, was there any indication that 
anyone inquired about symptoms specific to PTSD.  

In response to the question of whether the veteran had PTSD 
or not, the physician noted a September 1976 hospitalization 
which mentioned flashbacks and difficulty sleeping, which he 
noted as two symptoms of PTSD.  However, the physician noted 
that the record from the 6 week hospitalization several 
months later did not contain any mention of flashbacks or 
other symptoms that were distinctive of PTSD.  The physician 
noted that the veteran attributed his acute psychiatric 
symptoms and distress to copious substance abuse, inability 
to keep a job, and a disruption in his relationship with a 
girlfriend.  The physician commented that the best 
explanation for the problems and symptoms that the veteran 
reported at that time were that they were related to his drug 
and alcohol abuse and the loss of an important relationship.  
The physician commented that the record indicated that the 
veteran felt better within 3 to 5 days of admission, and this 
prompt improvement was more consistent with a drug-related 
problem than with a severe, ongoing mood, thought, or anxiety 
disorder.  The physician noted how the veteran thought his 
problems were related to his drug use, and stated that he 
agreed with the veteran's assessment.  

Regarding the diagnoses of all other psychiatric disorders 
that the veteran had, the physician commented how the 
psychologist and Dr. Bennett entertained the diagnosis of 
schizophrenia.  However, he stated that he did not find any 
support for this diagnosis as it had been used in American 
psychiatry since 1980.  The physician stated that given that 
the veteran generated two invalid MMPI profiles on May 12-13, 
1977, the psychologist should not have based any diagnostic 
conclusions on results of the other psychological tests 
administered then,  The physician commented that in any 
event, even valid results from Rorschach, Bender, and figure-
drawing tests would not permit one to make the diagnostic 
conclusions the psychologist offered, particularly when there 
was a total absence of clinical signs and symptoms, e.g., 
prominent hallucinations, delusions, thought disorganization, 
disorganized behavior, or affective disturbance, that would 
support a diagnosis of schizophrenia.  

The physician commented that before, during, and after the 
1977 hospitalization, various care-givers reported 
"paranoid" statements and attitudes, and occasionally 
hallucinations.  The physician commented that these symptoms 
were not explored in detail, but appeared to be indicative of 
schizophrenia.  The physician commented that the 
hallucinations might have been related to the veteran's drug 
or alcohol use.  The physician noted that this was never 
ruled out, and the veteran reported using hallucinogens as a 
young man.  The physician noted that the veteran's clinical 
course during the 1980s, including the formation of intimate 
relationships and holding jobs, with apparent absence of 
psychotic symptoms also was not characteristic of 
schizophrenia.  The physician stated that the paranoia was 
best explained as an aspect of the veteran's personality 
functioning, in that it never appeared to have had the 
qualities of paranoia seen in psychotic disorder.  The 
physician stated that during the 1977 hospitalization, staff 
members observed and commented on some behavior and 
interpersonal reactions suggestive of a paranoid personality 
disorder.  

The physician concluded that his review of the additional 
documents did not change his diagnostic conclusions described 
in his December 1, 1997, letter.  He stated that his answers 
remained unchanged from those he gave in his previous letter.  
He stated that the additional records did not eliminate the 
possibility that the veteran suffered from PTSD or a 
psychotic disorder, but that they contained little evidence 
that he did have these problems.  


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  All relevant facts for the appellant's claim have 
been properly developed and no further assistance is required 
in order to comply with the duty to assist mandated in 38 
U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1999).  Additionally, regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  Certain 
chronic diseases, including psychoses will be presumed to 
have been incurred in service if they were manifested to a 
degree of 10 percent or more within one year of leaving 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (1999).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (1999).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1999).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

Service connection was established in May 1973 for acne and a 
scar from residuals of a shell fragment wound of the left 
elbow.  However, the veteran died from a self-inflicted 
gunshot wound.  The appellant asserts that the veteran should 
have been service connected for a psychiatric disability 
(either PTSD or another psychiatric disorder), and that the 
reason the veteran killed himself was because of that 
psychiatric disorder.  

Accordingly, analysis of the appellant's claim will focus on 
the question of whether the veteran should have been service 
connected for a psychiatric disability.  It is noted that in 
May 1973, the RO denied service connection for a nervous 
condition, and that in October 1977, the RO determined that 
the veteran had not submitted new and material evidence in 
order to reopen the veteran's claim for service connection 
for a nervous disorder.  

It is noted that when the veteran was alive, he was never 
diagnosed with PTSD.  In light of the fact that the veteran 
received the Combat Medical Badge and was service connected 
for a shell fragment wound, the appellant's claim was sent 
for an independent medical opinion in order to determine 
whether the veteran had PTSD or not when he was alive.  In 
opinions dated December 1997 and May 2000, the physician 
concluded that there was not convincing evidence that the 
veteran had PTSD.  He reviewed all of the treatment records, 
and wrote that they did not ever document or suggest that the 
veteran met the diagnostic criteria for PTSD.  

He commented on a treatment record from April 1973 and noted 
that the fears listed were not typical symptoms of PTSD.  He 
noted a treatment record from 1989 noting symptomatology of 
being tense, suspicious, angry, and irritable, which he 
stated were consistent with PTSD.  However, he indicated that 
the veteran was not diagnosed with PTSD at that point, and 
that PTSD as a diagnostic entity was well known in 1989.  The 
physician also commented that the September 1976 
hospitalization mentioned flashbacks and difficulty sleeping.  
While the physician noted that these were two symptoms of 
PTSD, he also noted that the record did not contain any 
mention of flashbacks or other symptoms distinctive of PTSD 
during the 6 week hospitalization beginning less than a year 
later in May 1977.  In summary, the veteran was never 
diagnosed with PTSD when he was alive, and an independent 
medical opinion was obtained in which the physician concluded 
that the veteran did not have PTSD when he was alive.  The 
physician reviewed the record exhaustively and referred to 
the veteran's treatment for emotional disorders including the 
May and June 1977 hospitalization.  

Regarding the possibility that the veteran had another 
psychiatric disorder other than PTSD which caused him to kill 
himself, it is noted that the veteran was never diagnosed in 
service with a psychiatric disorder.  He was seen shortly 
before leaving service, and diagnosed with personality 
disorder, paranoid type.  Furthermore, the veteran was not 
diagnosed within one year of leaving service with a 
psychosis.  When the veteran was seen in January 1973 (13 
months after service), the examiner noted that the veteran 
was paranoid, and attributed the veteran's paranoia to 
possibly drugs or schizophrenia.  It is noted that the 
physician did not definitively diagnose the veteran with 
schizophrenia at this point.  

The evidence shows that the veteran was seen for emotional 
problems and drug and alcohol abuse after service.  He 
attended group therapy from January 1974 to April 1977.  When 
he was hospitalized for a concussion in September 1976, the 
examiner provided an assessment of emotional problems.  When 
the veteran was hospitalized from May 1977 to June 1977, he 
was admitted for depression as well as for as drug and 
alcohol abuse.  While the veteran was hospitalized, a 
psychologist conducted tests and concluded that the veteran 
was psychotic, probably schizophrenic.  The veteran was also 
diagnosed while hospitalized with personality disorder with 
schizoid and inadequate traits and drug dependence, multiple.  

The physician who provided the independent medical opinion 
commented on the psychologist's diagnosis.  He stated that 
given that the veteran had two invalid two MMPI profiles, the 
psychologist should not have based any diagnostic conclusions 
on results of the other psychological tests administered 
then.  The physician also commented on the total absence of 
clinical signs and symptoms that would support a diagnosis of 
schizophrenia.  Furthermore, taking a longitudinal view of 
the veteran's condition, the physician commented that the 
veteran's clinical course during the 1980s (including forming 
intimate relationships, holding jobs, and apparent absence of 
psychotic symptoms) was not characteristic of schizophrenia, 
and that the paranoia was best explained as an aspect of the 
veteran's personality functioning.  

Although the appellant and other laypersons speculate that 
the veteran was a different person when he returned from 
Vietnam, and that he developed a psychiatric disorder because 
of his service in Vietnam, they are not competent to provide 
evidence pertaining to medical causation.  Such evidence must 
be provided by a medical professional  Espiritu, 2 Vet. App. 
at 494; Grottveit, 5 Vet. App. at 93.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation, and disability resulting 
therefrom may not be service connected unless it is the 
result of already service-connected disability as provided 
for in 38 C.F.R. § 3.310(a). 38 C.F.R. § § 3.303 (c), 4.127.  
Accordingly, the veteran may not be service connected for his 
personality disorders.  

Regarding the possibility that the veteran's death was due to 
substance abuse, 
38 U. S.C.A. 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110 
(1991); see also 38 C.F.R. 3.1(n), 3.301 (1999).

Also, the VA General Counsel issued an opinion, dated in 
January 1997, which stated in relevant part that: Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. 3.310(a), on 
secondary service connection for a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service- connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (January 16, 1997).

Notwithstanding the above, the Office of General Counsel of 
VA has more recently determined that the OBRA 1990 preclusion 
of direct service connection applied to all VA benefits, but 
that it did not affect the award of benefits on the basis of 
secondary service connection for a substance abuse 
disability, with the exception of the payment of compensation 
to the veteran.  In other words, where a service-connected 
disability caused substance abuse, secondary service 
connection can be granted, but no payment of compensation 
benefits to the veteran is authorized.  Consequently, service 
connection and the payment of certain other benefits, 
exclusive of compensation, to include dependents' educational 
assistance, burial benefits, accrued benefits, surviving 
spouses' loan guaranty benefits, special allowances under 38 
U.S.C.A. 1312, and medical care under the VA Civilian Health 
and Medical Program, are not prohibited by the provisions of 
38 U.S.C.A. 105; 38 C.F.R. 3.1(n), 3.301.  See VAOPGCPREC 2-
98 (February 10, 1998).  

In July 1998, the Court interpreted the dictates of 38 
U.S.C.A. 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a veteran's own 
alcohol or drug abuse secondary to a service-connected 
disorder, thus permitting the underlying grant of service 
connection for such disability, albeit without compensation. 
Barela v. West, 11 Vet. App. 280, 283 (1998).

In July 1999, the VA's Office of General Counsel issued an 
opinion which specifically addressed the issue of DIC and 
disabilities resulting from alcohol or drug abuse.  General 
Counsel held that DIC is a benefit distinct from disability 
compensation for purposes of the amendments made by section 
8052 of the OBRA of 1990 and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance-abuse disability.  VAOPGCPREC 7-99 (June 9, 1999).  

The Office of General Counsel further held that VA may award 
DIC to a veteran's surviving spouse based on either the 
veteran's death from a substance-abuse disability secondarily 
service connected under 38 C.F.R. § 3.310(a) (entitlement 
established under 38 U.S.C. § 1310) or based on a veteran's 
death while in receipt of or entitled to receive compensation 
for a substance-abuse disability secondarily service 
connected under section 3.310(a) and continuously rated 
totally disabling for an extended period immediately 
preceding death (entitlement established under 38 U.S.C. § 
1318).  VAOPGCPREC 7-99 (June 9, 1999).  

In this instance, for the appellant to receive DIC benefits 
due to his substance-abuse (assuming that the evidence showed 
that the reason the veteran killed himself was because of his 
substance abuse disability), the evidence would have to show 
that the reason that the veteran developed his substance 
abuse disability was because of a service-connected 
disability.  However, inasmuch as the evidence does not show 
that the veteran should have been service connected for a 
psychiatric disability (and it has not been alleged that the 
veteran developed a substance abuse disability because of his 
acne or scar from residuals of a shell fragment wound of the 
left elbow), the evidence does not show that the appellant 
was entitled to DIC benefits based on the veteran's death 
from a substance-abuse disability secondarily service 
connected.  

In summary, the competent medical evidence does not show that 
a disability that was incurred in or aggravated by service 
caused or contributed to the cause of the veteran's death.  
Therefore, the preponderance of the evidence is against the 
claim, and service connection for the cause of the veteran's 
death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 






		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



